Citation Nr: 1103258	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1967 to July 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision of 
the Chicago, Illinois RO.  In March 2008, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing is 
associated with the claims file.  In May 2008, the matter was 
before the Board and was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

In the May 2008 remand, the Board noted the Veteran's testimony 
indicating he was employed by VA in the early 1970s and also 
received VA educational counseling during that same time period.  
The Board found that the VA counseling and employment records may 
contain pertinent information relevant to the claim of service 
connection for schizophrenia and remanded the matter to obtain 
the records for the period from 1970 to 1976.

In a June 2008 letter, the RO requested that the Veteran submit 
any additional evidence to help obtain the records sought as well 
as any necessary releases.  

A review of the claims file reveals a VA Form 21-4138 Statement 
in Support of Claim dated March 2008 in which the Veteran states, 
"This is to authorize the release of all Veterans Affairs 
Employment Records from 1971 - 1977 related to the above 
mentioned veteran."  The date stamp on this statement indicates 
that it was received by the AMC in June 2009 and misfiled in a 
different veteran's claims folder.

The RO does not appear to have acted upon the Veteran's 
authorization releasing his VA employment records/attempted to 
obtain them, thereby failing to complete the instructions in the 
Board's remand; this is a due process violation.  The claim must 
unfortunately be remanded again.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete VA 
employment and counseling records of the 
Veteran for the period from 1970 to 1976, 
pursuant to the Veteran's March 2008 
statement authorizing the release of such 
records.

2.  If the records received suggest any 
further development is necessary, such 
development (to include a medical opinion -to 
reassess when schizophrenia was first 
manifested, if indicated) should be 
completed.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue appropriate supplemental statement of 
the case (SSOC) and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

